Exhibit 10.23

 

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT is entered into as of March 16, 2015, by and
between SkyWest, Inc., a Utah corporation (the “Company”), and Robert J.
Simmons, an individual (“Indemnitee”).

RECITALS

A.The Company is aware that because of the increased exposure to litigation
costs, talented and experienced persons are increasingly reluctant to serve or
continue serving as directors and officers of corporations unless they are
protected by comprehensive liability insurance and indemnification.

B.The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
often fail to provide such directors and officers with adequate guidance
regarding the proper course of action.

C.The Board of Directors of the Company (the “Board”), has concluded that, in
order to retain and attract talented and experienced individuals to serve as
officers and directors of the Company and its subsidiaries and to encourage such
individuals to take the business risks necessary for the success of the Company
and its subsidiaries, the Company should contractually indemnify its officers
and directors, and the officers and directors of its subsidiaries, in connection
with claims against such officers and directors relating to their services to
the Company and its subsidiaries and has further concluded that the failure to
provide such contractual indemnification could be detrimental to the Company,
its subsidiaries and shareholders.

D.Indemnitee’s willingness to serve as an officer of the Company is predicated,
in substantial part, upon the Company’s willingness to indemnify Indemnitee in
accordance with the principles reflected above, to the fullest extent permitted
by the laws of the State of Utah, and upon the other undertakings set forth in
this Agreement.

NOW, THEREFORE, in consideration of the promises and as an inducement to
Indemnitee to serve as an officer of the Company, the parties, intending to be
legally bound, hereby agree as follows:

1.Definitions.

(a)Agent.  “Agent” with respect to the Company means any person who is or was a
director, officer, employee or other agent of the Company or a Subsidiary; or is
or was serving at the request of, for the convenience of, or to represent the
interests of, the Company or a Subsidiary as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise (including without limitation any employee benefit plan whether or
not subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)); or was a director, officer, employee or agent of a predecessor
corporation (or other predecessor entity or enterprise) of the Company or a
Subsidiary, or was a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise

 

 



 

Indemnification Agreement:  [Robert J. simmons]

Page 1 of 13

 

--------------------------------------------------------------------------------

 

 

(including without limitation any employee benefit plan whether or not subject
to the ERISA) at the request of, for the convenience of, or to represent the
interests of such predecessor.

(b)Change in Control.  “Change in Control” shall mean, and shall be deemed to
have occurred if, on or after the date of this Agreement:  (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) or group acting in concert, other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
acting in such capacity or a corporation owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by the
Company’s then outstanding voting securities; (ii) during any period of two (2)
consecutive years, individuals who at the beginning of such period constitute
the Board and any new director whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
(iii) the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least eighty
percent (80%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or (iv) the shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of (in one transaction or a series of related transactions) all
or substantially all of the Company’s assets.

(c)Company.  References to the “Company” shall include, in addition to SkyWest,
Inc., any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger to which SkyWest, Inc. (or any of its
wholly-owned subsidiaries) is a party which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees, agents or fiduciaries, so that if Indemnitee is or was a
director, officer, employee, agent or fiduciary of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

(d)Expenses.  “Expenses” means all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all reasonable attorneys’ and
experts’ fees, costs of investigation and related disbursements) reasonably
incurred by Indemnitee in connection with the investigation (whether formal or
informal), settlement, defense or appeal of a Proceeding covered hereby or the
establishment or enforcement of a right to indemnification under this Agreement,
including without limitation in the case of an appeal the premium for, and other
costs relating to, any costs bond or supercedes bond or other appeal bond or its
equivalent.



 

Indemnification Agreement:  [Robert simmons]

Page 2 of 13

 

--------------------------------------------------------------------------------

 



(e)Independent Legal Counsel.  “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 3(h) hereof, who shall not have otherwise performed services for the
Company or Indemnitee within the preceding three years (other than with respect
to matters concerning the rights of Indemnitee under this Agreement, or of other
Indemnitees under similar indemnity agreements).

(f)Other References.  References to “other enterprises” shall include employee
benefit plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company”  as referred to in this Agreement.

(g)Proceeding.  “Proceeding” means any threatened, pending, or completed claim,
suit, action, proceeding or alternative dispute resolution mechanism, or any
hearing or investigation, whether civil, criminal, administrative, investigative
or otherwise, including without limitation any situation which Indemnitee
believes in good faith might lead to the institution of any such proceeding.

(h)Reviewing Party.  “Reviewing Party” shall mean, subject to the provisions of
Section 3(f), any person or body appointed by the Board in accordance with
applicable law to review the Company’s obligations hereunder and under
applicable law, which may include a member or members of the Board, Independent
Legal Counsel or any other person or body not a party to the particular
Proceeding for which Indemnitee is seeking indemnification.

(i)Subsidiary.  “Subsidiary” means any corporation or other entity of which more
than ten percent (10%) of the outstanding voting securities or other voting
interests is owned directly or indirectly by the Company, and one or more other
Subsidiaries, taken as a whole.

2.Maintenance of Liability Insurance.

(a)The Company hereby covenants and agrees with Indemnitee that, subject to
Section 2(b), the Company shall obtain and maintain in full force and effect
directors’ and officers’ liability insurance (“D&O Insurance”), in reasonable
amounts as the Board shall determine from established and reputable insurers
with an AM Best rating of A.VI or better, but no less than the amounts in effect
upon initial procurement of the D&O Insurance.  In all policies of D&O
Insurance, Indemnitee shall be named as an insured.

(b)Notwithstanding the foregoing, the Company shall have no obligation to obtain
or maintain D&O Insurance if the Board determines in good faith that the premium
costs for such insurance are (i) disproportionate to the amount of coverage
provided after giving effect





 

Indemnification Agreement:  [Robert simmons]

Page 3 of 13

 

--------------------------------------------------------------------------------

 



to exclusions, and (ii) substantially more burdensome to the Company than the
premiums charged to the Company for its initial D&O Insurance.

(c)To the extent the Company maintains liability insurance applicable to
directors, officers, employees, agents or fiduciaries, Indemnitee shall be
covered by such policies in such a manner as to provide Indemnitee the same
rights and benefits as are provided to the most favorably insured of the
Company’s directors, if Indemnitee is a director; or of the Company’s officers,
if Indemnitee is not a director of the Company but is an officer; or of the
Company’s key employees, agents or fiduciaries, if Indemnitee is not an officer
or director but is a key employee, agent or fiduciary.

3.Mandatory Indemnification.  The Company shall defend, indemnify and hold
harmless Indemnitee to the fullest extent permitted by the Utah Revised Business
Corporation Act (the “Act”):

(a)Third Party Actions.  If Indemnitee was or is a party, or is threatened to be
made a party, to any Proceeding (other than an action by or in the right of the
Company) by reason of the fact that Indemnitee is or was or is claimed to be an
Agent of the Company, or by reason of anything done or not done by Indemnitee in
any such capacity, or by reason of the fact that Indemnitee personally
guaranteed any obligation of the Company at any time, against any and all
Expenses and liabilities or any type whatsoever (including, but not limited to,
legal fees, judgments, fines, ERISA excise taxes or penalties, and amounts paid
in settlement) reasonably incurred by Indemnitee in connection with the
investigation, defense, settlement or appeal of such Proceeding, if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, or, with respect to any
criminal action or Proceeding, had no reasonable cause to believe such persons
conduct was unlawful.  The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

(b)Derivative Actions.  If Indemnitee was or is a party, or is threatened to be
made a party, to any Proceeding by or in the right of the Company by reason of
the fact that Indemnitee is or was an Agent of the Company, or by reason of
anything done or not done by Indemnitee in any such capacity, against any and
all Expenses and liabilities of any type whatsoever (including, but not limited
to, legal fees, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) incurred by Indemnitee in connection with the investigation,
defense, settlement or appeal of such Proceeding, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company; except that no indemnification under this
subsection shall be made, and Indemnitee shall repay all amounts previously
advanced by the Company, in respect of any claim, issue or matter for which
Indemnitee is judged in a final, non-appealable decision to be liable to the
Company by a court of competent jurisdiction due to willful misconduct in the
performance of Indemnitee’s duties to the Company, unless and only to the extent
that the court in which such Proceeding was brought shall determine that,
despite the adjudication of liability





 

Indemnification Agreement:  [Robert simmons]

Page 4 of 13

 

--------------------------------------------------------------------------------

 



but in view of all of the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification.  The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that Indemnitee’s conduct was unlawful.

(c)Presumptions; Burden of Proof.  In making any determination concerning
Indemnitee’s right to indemnification, there shall be a presumption that
Indemnitee has satisfied the applicable standard of conduct, and the Company may
overcome such presumption only by its adducing clear and convincing evidence to
the contrary.  For purposes of this Agreement, the termination of any Proceeding
by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by this Agreement or applicable law.  In
addition, neither the failure of any Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
this Agreement under applicable law, shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief.  Any determination concerning
Indemnitee’s right to indemnification that is adverse to Indemnitee may be
challenged by Indemnitee in the courts of the State of Utah.  No determination
by the Company (including without limitation by its directors or any Independent
Legal Counsel) that Indemnitee has not satisfied any applicable standard of
conduct shall be a defense to any claim by Indemnitee for indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.

(d)Actions Where Indemnitee Is Deceased.  If Indemnitee was or is a party, or is
threatened to be made a party, to any Proceeding by reason of the fact that
Indemnitee is or was an Agent of the Company, or by reason of anything done or
not done by Indemnitee in any such capacity, and prior to, during the pendency
of, or after completion of, such Proceeding, Indemnitee shall die, then the
Company shall defend, indemnify and hold harmless the estate, heirs and legatees
of Indemnitee against any and all Expenses and liabilities reasonably incurred
by or for such persons or entities in connection with the investigation,
defense, settlement or appeal of such Proceeding on the same basis as provided
for Indemnitee in Sections 3(a) and 3(b) above.

(e)Extent of Insurance.  The Expenses and liabilities covered hereby shall be
net of any payments made by D&O Insurance carriers or others.

(f)Review of Indemnification Obligations.  Notwithstanding the foregoing, in the
event any Reviewing Party shall have determined (in a written opinion, in any
case in which Independent Legal Counsel is the Reviewing Party) that Indemnitee
is not entitled to be





 

Indemnification Agreement:  [Robert simmons]

Page 5 of 13

 

--------------------------------------------------------------------------------

 



indemnified hereunder under applicable law:  (i) the Company shall have no
further obligation under Section 3(a) or 3(b) to make any payments to Indemnitee
not made prior to such determination by such Reviewing Party; and (ii) the
Company shall be entitled to be reimbursed by Indemnitee (who hereby agrees to
reimburse the Company) for all Expenses theretofore paid to Indemnitee to which
Indemnitee is not entitled hereunder under applicable law; provided,  however,
that if Indemnitee has commenced or thereafter commences legal proceedings in a
court of competent jurisdiction to secure a determination that Indemnitee is
entitled to be indemnified hereunder under applicable law, any determination
made by any Reviewing Party that Indemnitee is not entitled to be indemnified
hereunder under applicable law shall not be binding and Indemnitee shall not be
required to reimburse the Company for any Expenses theretofore paid in
indemnifying Indemnitee until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed).  Indemnitee’s obligation to reimburse the Company for any Expenses
shall be unsecured and no interest shall be charged thereon.

(g)Indemnitee Rights on Unfavorable Determination; Binding Effect.  If any
Reviewing Party determines that Indemnitee substantively is not entitled to be
indemnified hereunder in whole or in part under applicable law, Indemnitee shall
have the right to commence litigation seeking an initial determination by the
court or challenging any such determination by such Reviewing Party or any
aspect thereof, including the legal or factual bases therefor, and the Company
hereby consents to service of process and to appear in any such
proceeding.  Absent such litigation, any determination by any Reviewing Party
shall be conclusive and binding on the Company and Indemnitee.

(h)Selection of Reviewing Party; Change in Control.  A determination, if
required by applicable law, with respect to Indemnitee’s entitlement to
indemnification shall be made in accordance with the provisions of this
paragraph (h).  If there has not been a Change in Control, a Reviewing Party
shall be selected by the Board, and if there has been such a Change in Control
(other than a Change in Control which has been approved by a majority of the
Board who were directors immediately prior to such Change in Control), any
Reviewing Party with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnification of Expenses under this Agreement or any
other agreement or under the Company’s Articles of Incorporation or Bylaws as
now or hereafter in effect, or under any other applicable law, if desired by
Indemnitee, shall be Independent Legal Counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably
withheld).  Such counsel, among other things, shall render its written opinion
to the Company and Indemnitee as to whether and to what extent Indemnitee would
be entitled to be indemnified hereunder under applicable law and the Company
agrees to abide by such opinion.  The Company agrees to pay the reasonable fees
of the Independent Legal Counsel referred to above and to indemnify fully such
counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.  Notwithstanding any other provision of this
Agreement, the Company shall not be required to pay Expenses of more than one
Independent Legal Counsel in connection with all matters concerning a single
Indemnitee, and such Independent Legal Counsel shall be the Independent Legal
Counsel for any or all other Indemnitees unless:  (i) the employment of separate
counsel by one or more Indemnitees has been previously authorized by the Board
in writing; or (ii) an Indemnitee shall have provided to the Company a written
statement that such Indemnitee has reasonably concluded that there may





 

Indemnification Agreement:  [Robert simmons]

Page 6 of 13

 

--------------------------------------------------------------------------------

 



be a conflict of interest between such Indemnitee and the other Indemnitees with
respect to the matters arising under this Agreement.

4.Partial Indemnification.  If Indemnitee is found under Sections 3, 6 or 9
hereof not to be entitled to indemnification for all of the Expenses relating to
a Proceeding, the Company shall indemnify Indemnitee for any portion of such
Expenses not specifically precluded by the operation of such Sections 3, 6 or 9.

5.Indemnification Procedures; Mandatory Advancement of Expenses.

(a)Promptly after receipt by Indemnitee of notice to him or her of the
commencement or threat of any Proceeding covered hereby, Indemnitee shall notify
the Company of the commencement or threat thereof, provided that any failure to
so notify shall not relieve the Company of any of its obligations hereunder,
except to the extent that such failure prejudices the Company’s ability to
perform its obligations hereunder.

(b)If, at the time of the receipt of a notice pursuant to Section 5(a) above,
the Company has D&O Insurance in effect, the Company shall give prompt notice of
the Proceeding or claim to its insurers in accordance with the procedures set
forth in the applicable policies.  The Company shall thereafter take all
reasonably necessary action to cause such insurers to pay all amounts payable as
a result of such Proceeding in accordance with the terms of such policies.

(c)Indemnitee shall be entitled to retain one or more counsel from time to time
selected by Indemnitee in Indemnitee’s reasonable discretion to act as its
counsel in and for the investigation, defense, settlement or appeal of each
Proceeding.  The Company shall not waive any privilege or right available to
Indemnitee in any such Proceeding.

(d)The Company shall bear all reasonable fees and Expenses (including invoices
for advance retainers) of such counsel, and all reasonable fees and Expenses
invoiced by other persons or entities, in connection with the investigation,
defense, settlement or appeal of each such Proceeding.  Such fees and Expenses
are referred to herein as “Covered Expenses.”

(e)Until a determination to the contrary under Section 6 hereof is made, the
Company shall advance all Covered Expenses in connection with each Proceeding. 
Indemnitee shall qualify for advances upon the execution and delivery to the
Company of this Agreement which shall constitute an undertaking providing that
Indemnitee undertakes to the fullest extent permitted by law to repay the
advance if and to the extent that it is ultimately determined by a court of
competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company.  No other form of
undertaking shall be required other than the execution of this Agreement. 
Advances shall be unsecured and interest free.  Advances shall be made without
regard to Indemnitee’s ability to repay the expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement.

(f)Each advance to be made hereunder shall be paid by the Company to Indemnitee
within ten (10) business days following delivery of a written request therefor
by Indemnitee to the Company.



 

Indemnification Agreement:  [Robert simmons]

Page 7 of 13

 

--------------------------------------------------------------------------------

 



(g)The Company acknowledges the potentially severe damage to Indemnitee should
the Company fail timely to make such advances to Indemnitee.

(h)The Company shall not settle any proceeding if, as a result of such
settlement, any fine or obligation is imposed on Indemnitee without Indemnitee’s
prior written consent.

(i)If Indemnitee is the subject of or is implicated in any way during any
proceeding, the Company will share with Indemnitee any information it has turned
over to any third parties concerning the investigation.

(j)The knowledge and/or actions, or failure to act, of any other Agent of the
Company shall not be imputed to Indemnitee for purposes of determining the right
to indemnification under this Agreement.

(k)For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company, including financial statements, or on
information supplied to Indemnitee by the officers of the Company (other than
Indemnitee) in the course of their duties, or on the advice of legal counsel for
the Company or the Board or counsel selected by any committee of the Board or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser, investment banker, compensation
consultant, or other expert selected with reasonable care by the Company or the
Board or any committee of the Board.  The provisions of this Section 5(k) shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which Indemnitee may be deemed to have met the applicable standard of conduct.

(l)Notice to Insurers.  If, at the time of the receipt by the Company of a
notice of a Proceeding subject to Section 3(a) or 3(b) hereof, the Company has
D&O Insurance or other liability insurance in effect which may cover such
Proceeding, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.  The Company shall thereafter take all reasonably necessary
action to cause such insurers to pay, on behalf of Indemnitee, all amounts
payable as a result of such Proceeding in accordance with the terms of such
policies.

(m)Selection of Counsel.  In the event the Company shall be obligated hereunder
to provide indemnification for or make any advancement of Expenses with respect
to the Expenses of any Proceeding, the Company, if appropriate, shall be
entitled to assume the defense of such Proceeding with counsel selected by the
Company, subject to approval by Indemnitee (which approval shall not be
unreasonably withheld), upon the delivery to Indemnitee of written notice of the
Company’s election to do so.  After delivery of such notice and the retention of
such counsel by the Company, the Company will not be liable to Indemnitee under
this Agreement for any fees or expenses of separate counsel subsequently
retained by or on behalf of Indemnitee with respect to the same Proceeding;
provided that:  (i) Indemnitee shall have the right to employ Indemnitee’s
separate counsel in any such Proceeding at Indemnitee’s expense; and (ii) if
(A) the employment of separate counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a





 

Indemnification Agreement:  [Robert simmons]

Page 8 of 13

 

--------------------------------------------------------------------------------

 



conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not continue to retain such counsel to
defend such Proceeding, then the fees and expenses of Indemnitee’s separate
counsel shall be Expenses for which Indemnitee may receive indemnification or
advancement of Expenses hereunder.

6.Determination of Right to Indemnification.

(a)To the extent Indemnitee has been successful on the merits or otherwise in
defense of any Proceeding, claim, issue or matter covered hereby, Indemnitee
need not repay any of the Expenses advanced in connection with the
investigation, defense or appeal of such Proceeding.

(b)Indemnitee shall have the right to advancement by the Company prior to the
final disposition of any Proceeding of any and all Expenses relating to, arising
out of or resulting from any Proceeding paid or incurred by Indemnitee or which
Indemnitee determines are reasonably likely to be paid or incurred by
Indemnitee.

(c)Subject to the provisions of Section 3(f), notwithstanding a determination by
a Reviewing Party or a court that Indemnitee is not entitled to indemnification
with respect to a specific Proceeding, Indemnitee shall have the right to apply
to the courts of the State of Utah for the purpose of enforcing Indemnitee’s
right to indemnification pursuant to this Agreement.

(d)Subject to the provisions of Section 3(h),  the Company shall indemnify
Indemnitee against all Expenses reasonably incurred by Indemnitee in connection
with any Proceeding under Sections 6(b) or 6(c) and against all Expenses
reasonably incurred by Indemnitee in connection with any other Proceeding
between the Company and Indemnitee involving the interpretation or enforcement
of the rights of Indemnitee under this Agreement unless a court of competent
jurisdiction finds that each of the material claims and/or defenses of
Indemnitee in any such Proceeding were frivolous or made in bad faith.

(e)The Company hereby agrees to indemnify Indemnitee to the fullest extent
permitted by the Act, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
Articles of Incorporation, the Company’s Bylaws or by statute.  In the event of
any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Utah corporation to indemnify a member of its
board of directors or an officer, employee, agent or fiduciary, it is the intent
of the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change.  In the event of any change in any applicable
law, statute or rule which narrows the right of a Utah corporation to indemnify
a member of its board of directors or an officer, employee, agent or fiduciary,
such change, to the extent not otherwise required by such law, statute or rule
to be applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder except as set forth in Section 9
hereof.

(f)Nonexclusivity.  The indemnification and the payment of Expense advances
provided by this Agreement shall be in addition to any rights to which
Indemnitee may be entitled under the Company’s Articles of Incorporation, its
Bylaws, any other agreement, any vote of shareholders or disinterested
directors, the Act, or otherwise.  The indemnification and





 

Indemnification Agreement:  [Robert simmons]

Page 9 of 13

 

--------------------------------------------------------------------------------

 



the payment or advancement of Expenses provided under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though subsequent thereto Indemnitee may have ceased
to serve in such capacity.

(g)No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any Proceeding to the extent
Indemnitee has otherwise actually received payment (under any insurance policy,
provision of the Company’s Articles of Incorporation, Bylaws or otherwise) of
the amounts otherwise payable hereunder.

(h)Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Proceeding, but not, however, for all
of the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion of such Expenses to which Indemnitee is entitled.

7.Articles of Incorporation and By-Laws.  The Company agrees that the Company’s
Articles of Incorporation and Bylaws in effect on the date hereof shall not be
amended to reduce, limit, hinder or delay (a) the rights of Indemnitee granted
hereby, or (b) the ability of the Company to indemnify Indemnitee as required
hereby.  The Company further agrees that it shall exercise the powers granted to
it under its Articles of Incorporation, its Bylaws and by applicable law to
indemnify Indemnitee to the fullest extent possible as required hereby.

8.Witness Expenses.  The Company agrees to compensate Indemnitee for the
reasonable value of Indemnitee’s time spent, and to reimburse Indemnitee for all
Expenses (including reasonable attorneys’ fees and travel costs) reasonably
incurred by Indemnitee, in connection with being a witness, or if Indemnitee is
threatened to be made a witness, with respect to any Proceeding, by reason of
Indemnitee serving or having served as an Agent of the Company.

9.Exceptions.  Notwithstanding any other provision hereunder to the contrary,
the Company shall not be obligated pursuant to the terms of this Agreement:

(a)Claims Initiated by Indemnitee.  To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense (other than:  (i)
Proceedings under Sections 6(b) or 6(c); (ii) proceedings brought to establish
or enforce a right to indemnification under this Agreement or the provisions of
the Company’s Articles of Incorporation or Bylaws unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such Proceeding were not made in good faith or were frivolous; or (iii)
proceedings or claims instituted by Indemnitee with the approval by the Board);
or

(b)Unauthorized Settlements.  To indemnify Indemnitee under this Agreement for
any amounts paid in settlement of a Proceeding covered hereby without the prior
written consent of the Company to such settlement, which consent will not be
unreasonably withheld provided that the Company’s consent is not required if the
Company is refusing to indemnify or advance Expenses to Indemnitee.



 

Indemnification Agreement:  [Robert simmons]

Page 10 of 13

 

--------------------------------------------------------------------------------

 



10.Non-exclusivity.  This Agreement is not the exclusive arrangement between the
Company and Indemnitee regarding the subject matter hereof and shall not
diminish or affect any other rights which Indemnitee may have under any
provision of law, the Company’s Articles of Incorporation or Bylaws, under other
agreements, or otherwise.

11.Continuation After Term; Binding Effect.  Indemnitee’s rights hereunder shall
continue after Indemnitee has ceased acting an Agent of the Company and the
benefits hereof shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.  The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

12.Interpretation of Agreement.  This Agreement shall be interpreted and
enforced so as to provide indemnification to Indemnitee to the fullest extent
now or hereafter permitted by the Act.

13.Severability.  If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable, provisions of the Agreement shall not
in any way be affected or impaired thereby, and to the fullest extent possible,
the provisions of this Agreement shall be construed or altered by the court so
as to remain enforceable and to provide Indemnitee with as many of the benefits
contemplated hereby as are permitted under the Act.

14.Counterparts, Modification and Waiver.  This Agreement may be signed in
counterparts.  This Agreement constitutes a separate agreement between the
Company and Indemnitee and may be supplemented or amended as to Indemnitee only
by a written instrument signed by the Company and Indemnitee, with such
amendment binding only the Company and Indemnitee.  All waivers must be in a
written document signed by the party to be charged.  No waiver of any of the
provisions of this Agreement shall be implied by the conduct of the parties.  A
waiver of any right hereunder shall not constitute a waiver of any other right
hereunder.

15.Notices.  All notices, demands, consents, requests, approvals and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been properly given if hand delivered (effective upon receipt or
when refused), or if sent by a courier freight prepaid (effective upon receipt
or when refused), in the case of the Company, at the addresses listed below, or
to such other addresses as the parties may notify each other in writing.

To Company:

SkyWest, Inc.
Attention: Chief Executive Officer

444 South River Road

St. George, Utah 84790

 

To Indemnitee:

At Indemnitee’s residence address and facsimile number on the records of the
Company from time to time.

 





 

Indemnification Agreement:  [Robert simmons]

Page 11 of 13

 

--------------------------------------------------------------------------------

 



16.Evidence of Coverage.  Upon request by Indemnitee, the Company shall provide
evidence of the liability insurance coverage required by this Agreement.  The
Company shall promptly notify Indemnitee of any change in the Company’s D&O
Insurance coverage.

17.Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Utah.

18.Consent to Jurisdiction.  The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Utah for all purposes
in connection with any action or proceeding which arises out of or relates to
this Agreement and agree that any action instituted under this Agreement shall
be commenced, prosecuted and continued only in the federal and state courts
located in the State of Utah in and for Salt Lake County, which shall be the
exclusive and only proper forum for adjudicating such a claim.

19.No Construction as Employment Agreement.  Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its subsidiaries or affiliated entities.

[Remainder of Page Intentionally Left Blank;
Signatures appear on the following page.]

 

 



 

Indemnification Agreement:  [Robert simmons]

Page 12 of 13

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Indemnification
Agreement effective as of the date first above written.

 

 

 

 

 

SkyWest INC.

 

 

 

 

 

By:

 

 

 

Jerry C. Atkin, Chief Executive Officer

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

Robert J. Simmons

 

 

Indemnification Agreement:  [Robert simmons]

Page S-13

 

--------------------------------------------------------------------------------